Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 31 May 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        My dear Marquis

                            Head Quarters New Windsor 31st May 1781
                        
                        I have received your favors of the 4th, 8th, 17th, and 18th instants, your conduct upon every occasion meets
                            my approbation, but in none more than your refusal to hold a correspondance with Arnold. By an account which I have just
                            received from New York, Genl Robinson goes to succeed Genl Phillips. You may have something to apprehend from his age and
                            experience but not much from his Activity.
                        In a letter which I wrote to Baron Steuben on the 16th instant, I desired him to inform you, as I did not
                            know at that time where you might be, that I had good reason to believe a detachment of between 1500 and 2000 Men had
                            sailed from New York a few days before. I now have it confirmed, and I think you may either look for them in Chesapeak or
                            further Southward.
                        Your determination to avoid an engagement, with your present force, is certainly judicious. I hope the
                            Pennsylvanians have begun their march before this, but I have no information of it. General Wayne has been pressed both by
                            Congress and the Board of War to make as much expedition as possible and extraordinary powers are given to him to enable
                            him to procure provisions.
                        Upon your information that Colonel Vose wished to return to the Northward, I ordered Colo. Tupper to relieve
                            him, and he had set out before your letter of the 4th reached me. I am with very sincere Regard My dear Marquis Yr most
                            obt and hble Servt
                        
                            Go: Washington
                        
                    